—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered March 15, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he sold cocaine to an undercover officer is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s *459guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). '
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Altman, Florio and McGinity, JJ., concur.